DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  Claim 1 recites the limitation "the second oxide semiconductor" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For purposes of a prompt examination the examiner reads claim 1 as with "the second metal oxide semiconductor". 
Claim 13 recites the limitation " the first source of the first transistor and the first gate of the first transistor are not overlapped, and the first drain of the first transistor and the first gate of the first transistor are not overlapped; the second source of the second transistor and the second gate of the second transistor are partially overlapped, and the second drain of the second transistor and the second gate of the second transistor are partially overlapped" in lines 10-15, that copy the lines 2-8 of claim 1. 
For purposes of a prompt examination the examiner reads claim 13 as the following:
Claim 13. The semiconductor substrate of claim [[1]] 12, wherein the first source of the first transistor and the first gate of the first transistor are not overlapped, and the first drain of the first transistor and the first gate of the first transistor are not overlapped; the second source of the second transistor and the second gate of the second transistor are partially overlapped, and the second drain of the second transistor and the second gate of the second transistor are partially overlapped.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2018/0190931 (corresponding to US 10.256.429), in view of AAPA.
In re Claim 1, Jung discloses a semiconductor substrate (Fig. 13), comprising: a substrate 100; a first layer (115, 110) disposed on the substrate 100, wherein 5the first layer (115, 110) comprises a first pattern (115a, 115b, 115c) and a second pattern (110a, 110b, 110c); a first insulating layer 120 disposed on the first semiconductor layer 115; a first conductive layer (135, 130) disposed on the first insulating layer 120, wherein the first conductive layer (135, 130) 

AAPA teaches that semiconductor/active layers and semiconductor/active patterns are metal oxide semiconductors ([0004]). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute active layers and active patterns of Jung with metal oxide semiconductors of AAPA, because  he carrier mobility of the metal oxide semiconductor thin-film transistor may be several times higher  as taught by AAPA ([0004]).

In re Claim 5, Jung taken with AAPA discloses all limitations of claim 5 except for that a material of the first metal oxide semiconductor layer (Jun’s layer 115 being substituted with AAPA metal oxide) is different from a material of the second metal oxide semiconductor layer (Jun’s layer 150 being substituted with AAPA metal oxide). 
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


(1) There had been a recognized problem to realize high resolution within a limited size (See, for example, Jung’ [0006]);
(2) There had been a finite number (only two) of identified, predictable potential solutions to the recognized problem, namely:
I. a material of the first metal oxide semiconductor layer is different from a material of the second metal oxide semiconductor layer;
II. The material of the first metal oxide semiconductor layer is a same as a material of the second metal oxide semiconductor layer.
 (3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the semiconductor of Jung successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 6, Jung taken with AAPA discloses all limitations of claim 6 except for that a material of the second metal oxide semiconductor layer (Jun’s layer 150 being substituted with AAPA metal oxide) comprises indium tin zinc oxide. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified indium tin zinc oxide, since it has been held that a mere In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP2144.04.VI.A).
In re Claim 7, Jung taken with AAPA discloses all limitations of claim 7 except for that a material of the first metal oxide semiconductor layer (Jun’s layer 115 being substituted with AAPA metal oxide) comprises indium gallium zinc oxide. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified indium gallium zinc oxide, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP2144.04.VI.A).
In re Claim 8, Jung taken with AAPA discloses the semiconductor substrate of claim 1, wherein the first drain 175 of the first transistor SW-TR (Jung: Fig. 13) is electrically connected to the second gate 130 of the second transistor D-TR (Jung: Fig. 14).
In re Claim 9, Jung taken with AAPA discloses the semiconductor substrate of claim 9, further comprising: a light-emitting diode element OLED electrically connected to the second drain 170 of the second transistor D-TR (Fig. 14).
In re Claim 10, Jung taken with AAPA discloses the semiconductor substrate of claim 1, wherein the second metal oxide semiconductor layer (Jun’s layer 150 being substituted with AAPA metal oxide) is disposed on the second conductive layer 170 (Jung: Fig. 13).
In re Claim 11, Jung taken with AAPA discloses the semiconductor substrate of claim 1, wherein the second conductive layer 170 is disposed on the second metal oxide semiconductor layer (Jun’s layer 150 being substituted with AAPA metal oxide)  (Jung: Fig. 13).


Jung does not specify that the first pattern 115, second pattern 110, and the pattern 150 are made of metal oxide semiconductor. 
AAPA teaches that active patterns are made of metal oxide semiconductor ([0004]). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute active layers and active patterns of Jung with metal oxide semiconductors of AAPA, because  he carrier mobility of the metal oxide semiconductor thin-film transistor may be several times higher  as taught by AAPA ([0004]).
12, wherein the first source 173 of the first transistor SW-TR (Jung: Fig. 13) and the first gate 135 of the first transistor SW-TR are not overlapped, and the first drain 175 of the first transistor SW-TR and the first gate 135 of the first transistor SW-TR are not overlapped; the second source (marked as S left of 110a) of the second transistor D-TR and the second gate 130 of the second transistor D-TR are partially overlapped, and the second drain 170 of the second transistor D-TR and the second gate 130 of the second transistor D-TR are partially overlapped (Jung: Fig. 13).
In re Claim 18, Jung taken with AAPA discloses all limitations of claim 18 except for that a material of the third metal oxide semiconductor pattern (Jung’s pattern 150 being substituted with AAPA’ metal oxide semiconductor) is different from a material of the first metal oxide semiconductor pattern (Jung’s pattern 115 being substituted with AAPA’ metal oxide semiconductor). 
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


(1) There had been a recognized problem to realize high resolution within a limited size (See, for example, Jung’ [0006]);
(2) There had been a finite number (only two) of identified, predictable potential solutions to the recognized problem, namely:
I. a material of the third metal oxide semiconductor layer is different from a material of the first metal oxide semiconductor layer;
II. The material of the third metal oxide semiconductor layer is a same as a material of the first metal oxide semiconductor layer.
 (3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the semiconductor of Jung successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 19, Jung taken with AAPA discloses all limitations of claim 19 except for that a material of the third metal oxide semiconductor pattern (Jung’s pattern 150 being substituted with AAPA’ metal oxide semiconductor) is different from a material of the second metal oxide semiconductor pattern (Jung’s pattern 110 being substituted with AAPA’ metal oxide semiconductor).

 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem to realize high resolution within a limited size (see, for example, Jung’ [0006]);
(2) There had been a finite number (only two) of identified, predictable potential solutions to the recognized problem, namely:
I. a material of the third metal oxide semiconductor layer is different from a material of the second metal oxide semiconductor layer;
II. The material of the third metal oxide semiconductor layer is a same as a material of the second metal oxide semiconductor layer.
 (3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the semiconductor of Jung successfully functions;


In re Claim 20, Jung taken with AAPA discloses all limitations of claim 20 except for that a material of the third metal oxide semiconductor pattern (Jung’s pattern 150 being substituted with AAPA’ metal oxide semiconductor) comprises indium tin zinc oxide. 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified indium tin zinc oxide, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP2144.04.VI.A).
In re Claim 21, Jung taken with AAPA discloses all limitations of claim 21 except for that a material of the first metal oxide semiconductor pattern (Jung’s pattern 115 being substituted with AAPA’ metal oxide semiconductor) comprises indium gallium zinc oxide. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified indium gallium zinc oxide, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP2144.04.VI.A).
In re Claim 22, Jung taken with AAPA discloses all limitations of claim 22 except for that a material of the second metal oxide semiconductor pattern (Jung’s pattern 110 being In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP2144.04.VI.A).

In re Claim 23, Jung taken with AAPA discloses the semiconductor substrate of claim 12, further comprising: a light-emitting diode element OLED (Jung: Fig. 14) electrically connected to the second drain 170 of the second transistor D-TR.
In re Claim 24, Jung taken with AAPA discloses the semiconductor substrate of claim 12, wherein the third metal oxide semiconductor pattern (Jung’s pattern 150 being substituted with AAPA’ metal oxide semiconductor) is disposed on the second source (marked as S left from 110a) and the second drain (a portion of 170 above 110c).
In re Claim 25, Jung taken with AAPA discloses the semiconductor substrate of claim 12, wherein the second source 150c and the second drain 150a are disposed on the third metal oxide semiconductor pattern (Jung’s pattern 150 being substituted with AAPA’ metal oxide semiconductor) (Jung: Fig. 13).

Claim 1 is are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2009/0283763 (corresponding to US 8,384,076), in view of Yeh et al., US 2013/0240886 (corresponding to US 8,890,156).

Park does not disclose that a second metal oxide semiconductor layer disposed on the second insulating layer, wherein the second metal oxide semiconductor layer comprises a third metal oxide semiconductor pattern, the second source and the second drain are each electrically connected to the third metal oxide semiconductor pattern of the second metal oxide 
Yeh teaches a semiconductor substrate 100 (Fig. 1) wherein a second metal oxide semiconductor layer 138 disposed on the second insulating layer 137, wherein the second metal oxide semiconductor layer 138 comprises a third metal oxide semiconductor pattern 130 ([0037]), the second source 132 and the second drain 134 are each electrically connected to the third metal oxide semiconductor pattern 130 of the second metal oxide semiconductor layer 138, and a second transistor 100 comprises the second metal oxide semiconductor pattern 140 of the first metal oxide semiconductor layer, the second gate 140, the second source 132, the second drain 134, and the third metal oxide semiconductor pattern 130 of the second oxide semiconductor layer 138; the second source 132 of the second transistor 100 and the second gate 140 of the second transistor 100 are partially overlapped (Fig. 1), and the second drain 134 of the second transistor 100 and the second gate 140 of the second transistor 100 are partially overlapped (Figs. 1, 2; [0031-0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Park’s second transistor Tra2 with Yeh’s transistor 100, to achieve circuit layout integration and improve ON-current as taught by Yeh ([0008]).
Allowable Subject Matter
Claims 2-4 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893